DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.   
Step Analysis
1: Statutory Category? 
Yes. The claim recites a series of steps and, therefore, is a process.

2A - Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitations of 
“(b) recognising the type of the inhaler by processing the video signals;
(c) recognising whether the patient has deviated from the instructions by processing the audio and video signals;
(d) if a deviation was recognised in step (c), recognising the type of the deviation; and
(e) presenting to the patient one or more feedback messages indicating
(i) whether a deviation was recognised;
(ii) if a deviation was recognised, the type of deviation; and optionally
(iii) an inhalation manoeuvre without the deviation;”
These limitations are nothing more than a method of organizing human activity and following instruction which falls in the mental process.  
This limitation is a mental process. 

2A - Prong 2: Integrated into a Practical Application?
No. The claim recites one additional element:
“(a) obtaining a sequence of digital audio signals and a sequence of digital video signals emitted from the patient while using the inhaler;
wherein steps b) and c) are performed by analysing the video and audio signals using an artifical neural network trained to identify an inhaler type and to identify deviations, or by a method to detect a regular motion; 
wherein steps (a) to (e) are performed by a portable feedback device for handheld use comprising 
- a data processing system; 
- a data memory; 
- a camera; 
- a microphone; 
- a display; and 
-a speaker.”, 
These additional elements is not integrated in to a practical application because they do not provide improvements to functioning of any technology, use any particular machine or transform the reconstruction data in to a different state.  
The claim is directed to the abstract idea.

2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claim is ineligible.

Claims 11 and 12 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claims 13 and 14 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanina et al (US Pub. 2013/0063579) in view of Hanina et al (US Pub. 2014/0184772, hereinafter Hanina’772).  
With respect to claim 1, Hanina discloses A computer-implemented method for providing feedback to a patient using an inhaler of a specific type for inhaling a therapeutic aerosol according to instructions for use provided to the patient for, or along with, the inhaler (see Abstract), the method comprising the steps of:
(a) obtaining a sequence of digital audio signals and a sequence of digital video signals emitted from the patient while using the inhaler;
(b) recognizing the type of the inhaler by processing the video signals;
(c) recognizing whether the patient has deviated from the instructions by processing the audio and video signals;
(d) if a deviation was recognized in step (c), recognizing the type of the deviation; and
(e) presenting to the patient one or more feedback messages indicating
(i) whether a deviation was recognized;
(ii) if a deviation was recognized, the type of deviation; and optionally
(iii) an inhalation manoeuvre without the deviation, (see figure 2, 3 and 6; also, Abstract, paragraph 0041, 0042 and 0048, capturing video sequences of a user employing an inhaler, interactive instructions to the user, proper angling of the inhaler device training the patients to properly use and monitor during use);
wherein steps b) and c) are performed by analyzing the video and audio signals using [an artificial neural network] trained to identify an inhaler type and to identify deviations, or by a method to detect a regular motion, (see paragraph 0053, motion of the user may be captured and confirmed as being correct by one or more …computer vision techniques); 
wherein steps (a) to (e) are performed by a portable feedback device for handheld use comprising
- a data processing system;
- a data memory;
- a camera;
- a microphone;
- a display; and
- a speaker, (see paragraph 0038, a smart phone can be use for analysis), as claimed.
However, Hanina fails to explicitly disclose an artificial neural network trained to identify an inhaler type and to identify deviations, or by a method to detect a regular motion, (emphasis added), as claimed.  
Hanina’772 in the same field teaches an artificial neural network trained to identify an inhaler type and to identify deviations, or by a method to detect a regular motion, (emphasis added), (see paragraph 0067), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of medication administration using the computer system.  The teaching of Hanina’772 of utilizing an artificial neural network in order to train a classifier can be incorporated in to Hanina’s system (see Hanina paragraph 0059, system to learn) for suggestion, and the modification will yield a data mining and learning more smatter system (see Hanina’772, paragraph 0067) for motivation.  

With respect to claim 2, combination of Hanina and Hanina’772 further discloses wherein step c) is performed in real time on said portable feedback device and said feedback messages in step e) are presented immediately, (see Hanina paragraph 0046, real time tracking system may be employed for training and guiding the user), as claimed.

With respect to claim 4, combination of Hanina and Hanina’772 further discloses wherein the inhaler is a powder inhaler, a nebuliser, a metered-dose inhaler or a soft mist inhaler, (see Hanina paragraph 0007, MDI’s or dry powder inhalers), as claimed.

With respect to claim 5, combination of Hanina and Hanina’772 further discloses a step of recognising the identity of the patient on the basis of the video signals, (see Hanina 0054, identity of the user is confirmed using facial recognition sequence), as claimed.

With respect to claim 6, combination of Hanina and Hanina’772 further discloses a step of identifying whether a detrimental condition capable of adversely affecting the quality of the audio signals or of the video signals is present, wherein the detrimental condition is optionally an environmental condition such as a luminous contrast or acoustic noise, or a patient activity such as shaking of the portable feedback device, (see Hanina paragraph 0071, environment checker to perform a check on the noise signal), as claimed.

With respect to claim 7, combination of Hanina and Hanina’772 further discloses a step of presenting to the patient a feedback message indicating the presence and the nature of the detrimental condition, (see Hanina paragraph 0071, a noisy warning is provided to the user), as claimed.

With respect to claim 8, combination of Hanina and Hanina’772 further discloses a step of instructing the patient to inhale the therapeutic aerosol using the inhaler according to the instructions for use while the feedback device is operating and is held such that the camera and the microphone are directed towards the patient's face, (see Hanina paragraph 0044 and figure 4, patient face may be shown) as claimed.

With respect to claim 9, combination of Hanina and Hanina’772 further discloses A data processing system comprising a processor adapted to carry out the method of claim 1, (see Hanina paragraph 0038, apparatus may be smart phone), as claimed.

With respect to claim 10, combination of Hanina and Hanina’772 further discloses being incorporated within a portable feedback device for handheld use, said feedback device further comprising
- a data memory;
- a camera;
- a microphone;
- a display; and
- a speaker, (see Hanina paragraph 0038, apparatus may be smart phone), as claimed.

With respect to claims 11 and 12 as best understood, combination of Hanina and Hanina’772 further discloses A computer programme comprising instructions which, when the programme is executed by a computer, cause the computer to carry out the steps of the method of claim 1; and wherein the computer comprises a data processing system comprising a processor adapted to carry out the steps of the method, (see Hanina paragraph 0038, smart phone), as claimed.

With respect to claims 13 and 14 as best understood, combination of Hanina and Hanina’772 further discloses A computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method of claim 1; and wherein the computer comprises a data processing system comprising a processor adapted to carry out the steps of the method, (see Hanina paragraph 0038, smart phone), as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanina et al (US Pub. 2013/0063579) in view of Hanina et al (US Pub. 2014/0184772, hereinafter Hanina’772) as applied to claim 1 above, and further in view of Chen et al (US Pub. 2018/0092595).
With respect to claim 3 all the limitations are disclose and rejected above in claim 1 by the combination of Hanina and Hanina’772.  However, they fail to disclose wherein in step e) said feedback messages are presented using augmented reality, as claimed.
Chen in the same filed discloses feedback messages are presented using augmented reality, (see figure 3), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of medication administration using the computer system.  The teaching of Chen of feedback in augmented realty can be incorporated in to Hanina and Hanina’772 system (see Hanina paragraph 0044 user may be notified) for suggestion, and the modification will yield a more user friendly system (see Chen figures 3 and 4) for motivation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663